Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 29, 2017

                                           No. 04-17-00766-CV

                                         IN RE Lynn M. KOLB

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On November 20, 2017, relator filed a petition for writ of mandamus. This court is of the
tentative opinion that a serious question concerning the relief requested requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than December 19, 2017. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 29, 2017.


                                                                       PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2017CI17273, styled In the Interest of C.S.K., pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.